t c memo united_states tax_court bernard f kochevar sr and marlene c kochevar petitioners v commissioner of internal revenue respondent docket no filed date bernard f kochevar sr and marlene c kochevar pro sese paul dixon for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure unless otherwise indicated all section references are to the internal revenue code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are engaged in the business of being professional slot machine players and if so whether they are entitled to claim certain gambling related expenses as ordinary and necessary business_expenses under sec_162 whether petitioners are entitled to deduct the portion of their gambling_losses that exceeds their gambling winnings and whether petitioners are liable for an addition_to_tax under sec_6651 some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in reno nevada at the time their petition was filed petitioner bernard f kochevar sr mr kochevar has been employed by welsh engineering inc as an engineer and surveyor since and according to his testimony works an average of to hours each week petitioner marlene c kochevar mrs kochevar is a paralegal and during worked for several employers for several months during the year mrs kochevar maintained a full-time position with the airport authority in nevada as well as a part-time position with welsh engineering inc as an evening contract typist at all times during mrs kochevar maintained full-time employment and nonemployee compensation of dollar_figure petitioners concede that they failed to report interest_income of dollar_figure petitioners began playing progressive slot machines on a frequent basis in petitioners testified that they traveled to local casinos in the evenings after work and on weekends spending to hours each week studying and playing slot machines they spent the majority of their time at the sparks nugget and western village casinos in sparks nevada and the peppermill casino in reno on or about date petitioners filed a form_4868 requesting an automatic 4-month extension of time to file their joint federal_income_tax return and paying their estimated net tax_liability of dollar_figure petitioners' request was granted and on date the final day of the extension they postmarked their return wherein they requested a refund of dollar_figure this amount was calculated as follows total_tax due of dollar_figure less federal_income_tax withheld of dollar_figure and dollar_figure paid with form_4868 petitioners received their refund of dollar_figure in a check dated date issued by the u s treasury on the schedule c attached to their federal_income_tax return petitioners stated that they were engaged in the business of being professional slot machine players they reported income and expenses from gambling activities in the respective amounts of dollar_figure and dollar_figure resulting in a net_loss of dollar_figure the expenses claimed in connection with their gambling were as follows automatic teller machine atm charges and tips in the amount of dollar_figure office expenses and supplies totaling dollar_figure mileage allotment for travel to the casinos in the amount of dollar_figure meals at the casinos in the amount of dollar_figure and losses in the amount of dollar_figure petitioners also attached a form_8275 to their return wherein they disclosed the nature and extent of their gambling activities in great detail on date after their federal_income_tax return was selected for examination petitioners met with mr lynn peterson an appeals officer of the internal_revenue_service irs to discuss their case in a letter dated date mr peterson stated in pertinent part you and i discussed you and your wife's approach to slot machine playing and i told you that i accepted that you were in a trade_or_business i still accept that you are in a trade_or_business absent any other provision of the internal_revenue_code sec_162 of the code would allow you to take the net_loss from your trade_or_business of slot machine player and offset income from other sources however t he problem is sec_165 this section reads as follows d wagering losses --losses from wagering transactions shall be allowed only to the extent of the gains from such transactions if you wish a report to accept the adjustments please call or write by if i do not hear from you at all then i will have to send you the report called a statutory_notice_of_deficiency that will allow you to take the issues to the tax_court in the notice_of_deficiency dated date respondent determined that petitioners were not entitled to deduct expenses connected with wagering in excess of gross_receipts from the wagering activities under sec_165 respondent also determined that petitioners were liable for an addition_to_tax under sec_6651 for failure_to_file their return within the time prescribed by law sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions in 762_f2d_1369 9th cir the ninth circuit_court of appeals stated to resolve the conflict between sec_162 and sec_165 we looked to the rule that a specific statute controls a general statute sec_162 deals with all business_expenses wherea sec_165 specifically addresses gambling_losses sec_165 therefore controls and a gambling loss although it may be a business_expense is deductible only to the extent of gambling gains citations omitted see also valenti v commissioner tcmemo_1994_483 as such petitioners are not entitled to claim wagering losses in excess of their winnings even assuming they were engaged in the business of being professional slot machine players see kozma v commissioner tcmemo_1986_177 related expenses included in wagering losses subject_to sec_165 limitations respondent is sustained on this issue in an attempt to overcome the limitation of sec_165 petitioners pose several arguments respondent is estopped from disputing their return as filed because the petitioners were issued a refund for the full amount requested on the return by the irs they should not be held liable for the deficiency because they gave full disclosure of their position on the form_8275 attached to their return and the application of sec_165 violates their right to equal protection in that it treats professional gamblers differently than taxpayers in other trades_or_businesses in response to petitioners' first argument the fact that petitioners received a tax_refund does not preclude respondent from later determining a deficiency in petitioners' taxes for the same taxable_year 757_f2d_1157 11th cir 526_f2d_1 9th cir affg tcmemo_1974_243 hacker v commissioner tcmemo_1993_285 affd without published opinion 29_f3d_632 9th cir in the same vein the disclosure of a position by a taxpayer does not prevent respondent from later determining that the position is in error the purpose of form_8275 is to shield taxpayers from an addition_to_tax for negligence or substantial_understatement_of_income_tax see sec_6653 sec_6661 in response to petitioners' final argument we quote our decision in valenti v commissioner supra the argument that sec_165 violates equal protection as applied to those engaged in the trade_or_business of gambling borders on the frivolous we reject it without further discussion respondent determined that petitioners are liable for an addition_to_tax for filing their federal_income_tax return after the due_date sec_6651 provides for an addition_to_tax in the amount of percent of the amount of the tax if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues not exceeding percent of the tax in the aggregate the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not willful neglect respondent contends that petitioners' tax_return was due on date and that the return was not filed until date petitioners maintain that they had an automatic_extension of time to file their tax_return while it is true that petitioner filed an application_for an automatic_extension of time respondent contends that the application is invalid because petitioners failed to estimate properly their tax for when they filed their form_4868 sec_1_6081-4 income_tax regs on their application_for extension petitioners estimated their tax_liability without taking into consideration their gambling_losses to be dollar_figure after deducting taxes withheld of dollar_figure petitioner remitted a check to the irs in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioners' tax_liability was dollar_figure the deficiency resulted from the refund issued to petitioners after they filed their return on date exactitude is not required in making an estimation of one's tax_liability for purposes of an automatic_extension 92_tc_899 a taxpayer must make a bona_fide and reasonable estimate of the tax_liability based on the information available when a request for extension is made id pincite see 59_f2d_996 2d cir affg a memorandum opinion of this court therefore we find that petitioners properly estimated their tax_liability and as such the time in which petitioners were permitted to file was extended months because the envelope containing their return was postmarked on date we conclude that petitioners are not liable for an addition_to_tax under sec_6651 to reflect the foregoing decision will be entered for respondent except as to the addition_to_tax under sec_6651
